IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         Assigned on Briefs October 4, 2016

             KIP HAROLD ROBY v. TERESA COAKLEY ROBY

               Appeal from the Circuit Court for Montgomery County
               No. MCCCCVDN142529 John H. Gasaway, III, Judge
                      ___________________________________

                No. M2015-01987-COA-R3-CV – Filed August 1, 2017
                     ___________________________________


This case arises out of the demise of a long-term marriage. The trial court granted the
wife a divorce based on the husband’s inappropriate marital conduct and, after finding the
wife economically disadvantaged, awarded her transitional alimony for a duration of 12
years. The husband appeals the final decree of absolute divorce solely on the issue of
alimony. Our review of the record leads us to conclude that the trial court did not err in
awarding alimony, nor did it err in the amount or duration of its award. However, we
modify the court’s award of transitional alimony to an award of alimony in futuro. We
affirm in all other respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed as
                             Modified and Remanded

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and BRANDON O. GIBSON, JJ., joined.

Steven C. Girsky, Clarksville, Tennessee, for the appellant, Kip Harold Roby.

Katie B. Klinghard, Clarksville, Tennessee, for the appellee, Teresa Coakley Roby.


                                       OPINION

                                            I.

       On December 16, 2014, after nearly 30 years of marriage, Kip Harold Roby
(“Husband”) filed a complaint for absolute divorce from Teresa Coakley Roby (“Wife”)
in the Circuit Court for Montgomery County, Tennessee. As grounds, Husband alleged
irreconcilable differences and inappropriate marital conduct. Wife filed an answer and
counterclaim, denying that she was guilty of inappropriate marital conduct and instead
alleging that Husband was guilty of inappropriate marital conduct. Wife also requested
an award of alimony.

       Husband and Wife mediated and resolved many of the issues related to the
divorce. By the time the matter was heard on August 17, 2015, only the grounds for
divorce and the question of alimony remained to be decided.

       Husband and Wife were 49 and 50 years old, respectively, at the time of the
hearing and had been married for 30 years. Husband retired from the United States Air
Force in 2004, after serving 20 years. The couple had two adult children, and Wife spent
the early years of the marriage as a full-time homemaker. During Husband’s military
service, the family relocated frequently, living in Alaska, Nebraska, Tennessee, Florida,
and Illinois. Following Husband’s retirement from the military, the family settled in
Middle Tennessee, and Wife returned to work outside of the home.

        The parties disagreed on when the marital difficulties arose, but Husband informed
Wife that he was unhappy and felt that he no longer loved her in the fall of 2013. While
Husband claimed that the two grew apart, Wife testified that Husband had started
spending increasing amounts of time online chatting with other women. She also
testified that she asked Husband to participate in marital counseling, but he refused.

       The following year, in October or November 2014, Husband asked Wife for a
divorce and requested that she move out of the marital home. Wife obliged, moving into
her mother’s basement, where she resided at the time of the hearing. Shortly thereafter,
Husband informed Wife, via email, that he was dating another woman.

       Husband worked for the Tennessee Valley Authority (“TVA”), making $84,080
per year. In addition to his salary, Husband testified that he often received overtime pay,
but overtime was not guaranteed. Still, Husband conceded that, including overtime pay,
he made approximately $113,000 in 2014 and that he had likely made over $100,000 per
year for the past three years. The testimony revealed that, in addition to his income from
TVA, Husband received service-related disability in the amount of $1,200 monthly. He
also received $1,907 per month in military retirement benefits. Conversely, Wife was
employed as the secretary of the local school board, making roughly $32,400 per year.

       The parties each testified concerning their agreed division of marital property and
debt. The parties agreed that Husband would retain the marital residence, a house along
with 58 acres of land valued at $315,000. They further agreed that Husband would
refinance the property, placing it in his name alone, and pay Wife half of the equity after
deducting refinancing costs. The parties estimated the net equity for each party would be
approximately $68,000.

                                            2
       The couple owned three vehicles, a 2009 Chrysler sport utility vehicle, a 2003
Ford F150, and a 1974 Ford Bronco. Though the SUV was originally intended for
Wife’s use during the marriage, the parties agreed that Husband would receive it in the
divorce because Wife could not afford to pay the debt associated with the vehicle.
Husband also chose to keep the Bronco that he purchased as “a hobby.” Wife would
receive the F150, which was paid in full.

       To satisfy unsecured, marital debt, the couple agreed to liquidate a 401(k)
retirement account with Husband’s employer, with the balance of the account being
divided between them. After payment of taxes and penalties, the parties estimated that
they would each receive approximately $13,400. They also agreed to equally divide
Husband’s military retirement benefits.

       Taking these divisions into account, Husband estimated that his post-divorce gross
monthly income would be $9,494, and Wife estimated that her post-divorce gross
monthly income would be $3,607. Husband testified that, after payment of anticipated
expenses, he would have an excess of $1,446.65 per month. However, Husband’s
expenses included an estimated monthly payment of $675 to his two adult children, a
$124.66 premium for a Survivor Benefit Plan that would be paid by Wife following the
divorce, and a $351.12 expense for telephone service that Husband acknowledged would
only be approximately $49 after the divorce.

       Wife testified that, after payment of her current expenses, she would have
approximately $500 left over. But her expenses did not include a retirement contribution
or her anticipated need for a more reliable vehicle.

        The trial court issued a final decree on September 11, 2015. The court granted
Wife a divorce on the ground of inappropriate marital conduct. The court found this
based on Husband’s statements that he did not love Wife anymore and his request that
she move out of the marital residence. The decree incorporated and approved the parties’
mediation agreement and approved their agreement as to the division of the real property.
As for alimony, after considering the relevant statutory factors, the court awarded Wife
transitional alimony in the amount of $500 per month for 144 months, or 12 years. The
court further determined that each party would be responsible for their own attorney’s
fees.

                                           II.

        On appeal, Husband challenges the amount and duration of the alimony awarded
to Wife. While acknowledging an ability to pay alimony, Husband argues that Wife
failed to demonstrate a need for alimony in an amount and of a duration awarded by the
trial court.

                                           3
       In a non-jury case, our review of the trial court’s factual findings is de novo upon
the record, accompanied by a presumption of the correctness of the findings, unless the
preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d). Our review of
questions of law is de novo, with no presumption of correctness. Armbrister v.
Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013).

       “[T]rial courts have broad discretion to determine whether spousal support is
needed and, if so, the nature, amount, and duration of the award.” Gonsewski v.
Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011). In reviewing the trial court’s award of
alimony, we apply an abuse of discretion standard. Id. “An abuse of discretion occurs
when the trial court causes an injustice by applying an incorrect legal standard, reaches
an illogical result, resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice.” Id. But we “are generally disinclined to
second-guess a trial judge’s spousal support decision.” Kinard v. Kinard, 986 S.W.2d
220, 234 (Tenn. Ct. App. 1998).

       Alimony decisions are factually driven and “involve[ ] the careful balancing of
many factors.” Gonsewski, 350 S.W.3d at 105. The General Assembly has directed
courts to consider the factors in Tennessee Code Annotated § 36-5-121(i) when making
these awards. The factors include:

              (1) The relative earning capacity, obligations, needs, and financial
       resources of each party, including income from pension, profit sharing or
       retirement plans and all other sources;

              (2) The relative education and training of each party, the ability and
       opportunity of each party to secure such education and training, and the
       necessity of a party to secure further education and training to improve such
       party’s earnings capacity to a reasonable level;

              (3) The duration of the marriage;

              (4) The age and mental condition of each party;

              (5) The physical condition of each party, including, but not limited
       to, physical disability or incapacity due to a chronic debilitating disease;

             (6) The extent to which it would be undesirable for a party to seek
       employment outside the home, because such party will be custodian of a
       minor child of the marriage;

              (7) The separate assets of each party, both real and personal, tangible
       and intangible;
                                             4
              (8) The provisions made with regard to the marital property, as
       defined in § 36-4-121;

             (9) The standard of living of the parties established during the
       marriage;

              (10) The extent to which each party has made such tangible and
       intangible contributions to the marriage as monetary and homemaker
       contributions, and tangible and intangible contributions by a party to the
       education, training or increased earning power of the other party;

              (11) The relative fault of the parties, in cases where the court, in its
       discretion, deems it appropriate to do so; and

               (12) Such other factors, including the tax consequences to each
       party, as are necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-121(i) (2014). The two most important factors are “the
disadvantaged spouse’s need and the obligor spouse’s ability to pay.” Gonsewski, 350
S.W.3d at 110 (citation omitted).

       Here, the evidence does not preponderate against the trial court’s finding that Wife
was economically disadvantaged. For a significant portion of the parties’ marriage, Wife
took on the role of homemaker and cared for the couple’s children while Husband was
the wage earner. Relocating to a new state four different times during the first 20 years
of the marriage prevented Wife from developing a career outside of the home.

       At the time of the hearing, she was making approximately $2,700 per month in her
position as secretary of the school board. Even taking her portion of husband’s military
retirement into account, Wife’s monthly income was roughly a third of Husband’s
monthly income. And, as she is now in her fifties, it is unlikely that she could obtain
additional training to allow her to earn a higher salary before she reached retirement. See
Jekot v. Jekot, 232 S.W.3d 744, 753 (Tenn. Ct. App. 2007) (“[A]t the time of trial, Wife
was fifty-five years of age, and we do not believe it is realistic to expect that she will be
able to effectively compete for employment as she nears an age at which many retire.”);
Grant v. Grant, No. M2014-01835-COA-R3-CV, 2016 WL 2898434, at *10 (Tenn. Ct.
App. May 12, 2016) (“At age 53, it is difficult to imagine what type of additional training
Wife could obtain to enable her to be employed at a higher rate of pay before she reached
retirement age.”).

      The evidence does not preponderate against the trial court’s finding that Wife had
a need for alimony. Regarding her expenses, Wife acknowledged that the figures were
                                         5
somewhat speculative, but she estimated she would be left with an excess of $500 per
month after she purchases a home. This figure, however, did not take into account the
purchase of a vehicle to replace the truck that she drove at the time of the hearing or
savings for retirement.

       As for duration of the alimony, the court’s award was designed such that Wife
would receive payments until she reached the age at which she could claim Social
Security retirement benefits. Wife originally requested 15 years of alimony, but the trial
court focused on the early retirement benefit age instead.

        Although we find no abuse of discretion in the amount or duration of the alimony
award, we find the court erred in designating the alimony as transitional. Transitional
alimony, in particular, is appropriate if the court finds one spouse is economically
disadvantaged and needs financial assistance in adjusting to the economic consequences
of divorce, but rehabilitation is not necessary. Tenn. Code Ann. § 36-5-121(d)(4). This
type of alimony is “designed to aid a spouse who already possesses the capacity for self-
sufficiency” but needs temporary financial assistance to adjust to the economic reality of
one income. Gonsewski, 350 S.W.3d at 109. Thus, our supreme court has characterized
transitional alimony as “a form of short-term support.” Id. Concerning the duration of
transitional alimony, we have observed that we have “affirmed an award of transitional
alimony for a period of eight years at most.” Lunn v. Lunn, No. E2014-00865-COA-R3-
CV, 2015 WL 4187344, at *10 (Tenn. Ct. App. June 29, 2015).

        Alimony in futuro, on the other hand, is “intended to provide support on a long-
term basis until the death or remarriage of the recipient.” Gonsewski, 350 S.W.3d at 107
(citing Tenn. Code Ann. § 36-5-121(f)(1)). This long-term support is awarded when one
spouse is relatively economically disadvantaged and rehabilitation is not feasible. Id. It
is appropriate where,

      the disadvantaged spouse is unable to achieve, with reasonable effort, an
      earning capacity that will permit the spouse’s standard of living after the
      divorce to be reasonably comparable to the standard of living enjoyed
      during the marriage, or to the post-divorce standard of living expected to be
      available to the other spouse.

Tenn. Code Ann. § 36-5-121(f)(1).

       In the case before us, due to the disparity in income and relative earning capacity
between these spouses, we conclude that the court’s award of transitional alimony should
be modified to an award of alimony in futuro. See Lunn, 2015 WL 4187344, at *11
(modifying an award of transitional alimony for 16 years to alimony in futuro); Lubell v.
Lubell, No. E2014-01269-COA-R3-CV, 2015 WL 7068559, at *18 (Tenn. Ct. App. Nov.
12, 2015) (concluding that a modification of an award of transitional alimony to alimony
                                             6
in futuro was appropriate). Under the circumstances of this case, an award of alimony for
a period of 144 months, or 12 years, constitutes long-term support.

                                          III.

       For the foregoing reasons, we modify the trial court’s award of transitional
alimony to an award of alimony in futuro. We affirm the alimony award in all other
respects and remand for such other proceedings as are appropriate and consistent with
this opinion.


                                                 _________________________________
                                                 W. NEAL MCBRAYER, JUDGE




                                           7